DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, filed 9/08/2021, with respect to the rejection of claims 1-30 under 102 (a)(2) based on Kim reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al. (US 2021/0176776, which was cited in previous 892 filed 6/29/2021).

Choi teaches:
[0152] For another example, when transmitting the first codeword and the second codeword, the base station may transmit the first codeword on a first slot (or mini-slot) through a first PDSCH, and may transmit the second codeword on a second slot (or mini-slot) subsequent to the first slot (or mini-slot) through a second PDSCH. In this case, modulation coding schemes (MCS) applied to the first PDSCH and the second PDSCH may be the same. In this case, the first codeword may be transmitted through a first beam, and the second codeword may be transmitted through a second beam.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0260416) in view of Choi et al. (US 2021/0176776). 

With regard to claim 1, Kim teaches:  A method of wireless communication, comprising: 
activating, by a user equipment (UE), a multiple default beam configuration for receiving a downlink communication (paragraphs 107, 127-128: multi-beam transmission mode: see figure 8B) ; and configuring, by the UE, a plurality of default beams over which to receive, in a period comprising a plurality of slots, the downlink communication, wherein the plurality of default beams are associated with the multiple 

    PNG
    media_image1.png
    442
    398
    media_image1.png
    Greyscale

Although Kim teaches mutli-beam mode for downlink communication, Kim does not explicitly teaches receiving the downlink communication in each of the plurality of slots.  
Similar to Kim, Choi teaches a mobile device can receive the downlink communication through a plurality of beams (see figure 12: paragraphs 167-169).  In paragraph 152, Choi explicitly teaches first PDSCH is sent over a first slot and second PDSCH over a second slot, which the examiner views as downlink communication in the plurality of slots.  


[0143] For another example, the user equipment may continuously transmit the plurality of codewords on the time axis using different resources. To this end, the user equipment may configure a plurality of PUSCHs including the plurality of codewords, respectively. Furthermore, the user equipment may transmit a first PUSCH on a first slot (or mini-slot), and may transmit a second PUSCH on a second slot (or mini-slot). That is, the plurality of codewords may be transmitted through different slots (or mini-slots), respectively. If this method is used, a time diversity effect can be obtained. In this case, a first mini-slot and a second mini-slot may be included in one slot or may be included in different slots.
[0152] For another example, when transmitting the first codeword and the second codeword, the base station may transmit the first codeword on a first slot (or mini-slot) through a first PDSCH, and may transmit the second codeword on a second slot (or mini-slot) subsequent to the first slot (or mini-slot) through a second PDSCH. In this case, modulation coding schemes (MCS) applied to the first PDSCH and the second PDSCH may be the same. In this case, the first codeword may be transmitted through a first beam, and the second codeword may be transmitted through a second beam.




a memory storing computer-executable instructions (paragraphs 35-37 and 198-200); and 
at least one processor coupled with the memory and configured to (paragraphs 35-37 and 198-200): 
activate a multiple default beam configuration for receiving a downlink communication during a retransmission period  (paragraphs 107, 127-128: multi-beam transmission mode: see figure 8B); and 
configure a plurality of default beams over which to receive, in a period comprising a plurality of slots, the downlink communication, wherein the plurality of default beams are associated with the multiple default beam configuration during the retransmission period (paragraphs 107,127-128:DCI through multiple beams: the examiner views repetitive transmission as a retransmission period).  
Although Kim teaches mutli-beam mode for downlink communication, Kim does not explicitly teaches receiving the downlink communication in each of the plurality of slots.  
Similar to Kim, Choi teaches a mobile device can receive the downlink communication through a plurality of beams (see figure 12: paragraphs 167-169).  In paragraph 152, Choi explicitly teaches first PDSCH is sent over a first slot and second PDSCH over a second slot, which the examiner views as downlink communication in the plurality of slots.  


With regard to claim 21, Kim teaches: A method (see figure 8A and figure 6) of wireless communication, comprising: 
activating, by a base station, a multiple default beam configuration for a user equipment (UE) to receive a downlink communication transmitted by the base station (paragraphs 107, 127-128: multi-beam transmission mode: see figure 8A); and 
transmitting, by a base station and in a period comprising a plurality of slots, the downlink communication over a plurality of default beams associated with the multiple default beam configuration (paragraphs 107,127-128: DCI through multiple beams: see steps 804 and 808).    

    PNG
    media_image2.png
    550
    380
    media_image2.png
    Greyscale

Although Kim teaches mutli-beam mode for downlink communication, Kim does not explicitly teaches transmitting the downlink communication in each of the plurality of slots.  
Similar to Kim, Choi teaches a mobile device can receive the downlink communication through a plurality of beams (see figure 12: paragraphs 167-169).  In paragraph 152, Choi explicitly teaches first PDSCH is sent over a first slot and second PDSCH over a second slot, which the examiner views as downlink communication in the plurality of slots.  


With regard to claim 29, Kim teaches: A base station for wireless communication, comprising: a memory storing computer-executable instructions (paragraphs 35-37 and 204-206) ; and at least one processor coupled with the memory and configured to (paragraphs 35-37 and 204-206): 
activate a multiple default beam configuration for a user equipment (UE) to receive a downlink communication transmitted by the apparatus (paragraphs 107, 127-128: multi-beam transmission mode: see figure 8A); and transmit, in a period comprising a plurality of slots, the downlink communication over a plurality of default beams associated with the multiple default beam configuration (paragraphs 107,127-128:DCI through multiple beams: see steps 804 and 808). 
Although Kim teaches mutli-beam mode for downlink communication, Kim does not explicitly teaches transmitting the downlink communication in each of the plurality of slots.  
Similar to Kim, Choi teaches a mobile device can receive the downlink communication through a plurality of beams (see figure 12: paragraphs 167-169).  In paragraph 152, Choi explicitly teaches first PDSCH is sent over a first slot and second 
Since Choi discloses the downlink transmission can be implement in multiple slots or mini-slots (paragraphs 143 and 152) , it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the base station transmit downlink communication in each of the plurality of slots as taught by Choi in the downlink communication of Kim in order to improve reliability and achieve low latency (Choi: paragraph 74).  


With regard to claims 2, 12, 22, and 30, Choi also teaches: wherein the period corresponds to a retransmission period of a collection of slots that include an initial transmission period of one or more slots  and the retransmission period of the plurality of slots separate from the one or more slots (paragraphs 143 and 152:  That is, the plurality of codewords may be transmitted through different slots (or mini-slots), respectively. If this method is used, a time diversity effect can be obtained. In this case, a first mini-slot and a second mini-slot may be included in one slot or may be included in different slots.).  
With regard to claims 3, 13, and 23, Kim teaches: wherein the at least one processor is configured to activate the multiple default beam configuration for the retransmission period based on determining that the downlink communication is unsuccessful during the initial transmission period (see figure 11: paragraph 136) .  


    PNG
    media_image3.png
    612
    606
    media_image3.png
    Greyscale


  
With regard to claims 6, 16, and 25, Kim teaches: wherein the at least one processor is configured to configure the plurality of default beams associated with the multiple default beam configuration at least in part by: configuring the plurality of default beams within each slot of the plurality of slots  (see figures 11/13: paragraphs 138 and 151).  


    PNG
    media_image4.png
    462
    648
    media_image4.png
    Greyscale

With regard to claims 7, 17, and 26, Kim teaches: wherein the at least one processor is configured to configure the plurality of default beams associated with the multiple default beam configuration, at least in part by: configuring a first default beam of the plurality of default beams for a first slot of the plurality of slots period to receive the downlink communication; and configuring a second default beam of the plurality of default beams for a second slot of the plurality of slots to receive the downlink communication. (see paragraphs 136-138 and 151)

With regard to claims 8 and 18, Kim teaches: wherein the at least one processor is further configured to: identify a subset of available slots in the period for which to apply multiple default beam configuration; and configure the plurality of default beams 

With regard to claims 9, 19, and 28, Kim teaches: wherein activating the multiple default beam configuration, comprises: selecting between a first beam pattern or a second beam pattern for the plurality of default beams associated with the multiple default beam configuration, wherein the first beam pattern includes both a first default beam and a second default beam included in a first slot of the plurality of slots, and wherein the second beam pattern includes a first default beam in a first slot and a second default beam in a second slot of the plurality of slots (See figure 14: paragraph 168: also see figure 13).  


    PNG
    media_image5.png
    584
    442
    media_image5.png
    Greyscale


With regard to claims 10 and 20, Kim teaches: wherein the at least one processor is configured to select between the first beam pattern or the second beam pattern based on at least one of explicit signaling or implicit rule based on control resource set (CORESET) beam configuration (paragraphs 127-128, 168, 181) .  



With regard to claim 27, Kim teaches: wherein transmitting the configuration includes transmitting the configuration to the UE in radio resource control (RRC) signaling or a media access control (MAC) control element (CE) (paragraph 188).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



10/22/2021

/MARCUS SMITH/           Primary Examiner, Art Unit 2419